Citation Nr: 1807497	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-18 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement for service connection for irritable bowel syndrome (IBS).  


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 


INTRODUCTION

The Veteran served honorably on active duty with the United States Army from August 1995 to November 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that he developed IBS in Korea at Camp Cooiner toward the end of 1995 while serving in the Army.  He was hospitalized for 3 days with a gastrointestinal condition.  Symptoms continued after he was discharged from service and have continued to date.  

A review of service treatment records show that the Veteran was indeed hospitalized in December 1995 for gastrointestinal issues.  

The Veteran was afforded a VA examination in June 2012.  The VA examiner reviewed the Veteran's service and post-service treatment records and concluded that the Veteran's IBS is less likely than not related to service.  However, the examiner did not specifically address the Veteran's assertion that his IBS developed as a result of his hospitalization due to an illness.  

Given that no examination of record adequately addresses the Veteran's theory of service connection, a remand is necessary to address the Veteran's contentions. See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition to the above theory of entitlement, the Veteran has also asserted that his IBS is a result of side-effects of medication for his service-connected shoulder disability.  In May 2014, the Veteran submitted the following statement: "I am requesting at this time to waive my right to an appeal based on my feeling that my IBS was active while in the service and not as a result of a reaction to medication as has been entered on my behalf.  I intend to enter evidence to the fact that the IBS is indeed a result of complications I encountered while on active duty."  The Board seeks clarification of whether the Veteran intends to pursue this alternative theory of service connection (IBS as a result of medicine for service-connected shoulder disability), or whether he intends to withdraw the theory of entitlement.  Of note, the Veteran was afforded a VA examination on this theory of entitlement in March 2014.

Accordingly, the case is REMANDED for the following action:

1. Clarify from the Veteran all theories of entitlement for service-connection for IBS so that appropriate VA examinations can be arranged, if they have not already been conducted.

2. Return the claims file to the VA examiner who conducted the Veteran's June 2012 examination.  If the June 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  

The examiner is asked to provide an opinion as to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's IBS began during service or is etiologically related to service, to include as a result of an acute gastrointestinal infection while in service. A complete answer should address the Veteran's lay statements (including his history of symptoms), his service treatment records, and the claimant's post-service medical records.

The examiner must include in the medical opinion the rationale for any opinion expressed.

In so stating, the examiner should address the statements in the file about the frequency of the Veteran's gastrointestinal issues and that the Veteran's gastrointestinal issues could be secondary to stress.  In so addressing, the examiner should address whether IBS can be triggered by stress or whether stress it is a separate cause or trigger of other gastrointestinal issues present in the record. 

3.  Readjudicate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



